Title: To James Madison from James Monroe, 16 November 1805
From: Monroe, James
To: Madison, James


          
            Dear Sir
            London novr. 16. 1805.
          
          I have this moment recd. yr favor of sepr. 24. the only one for a great length of time. You will find by mine forwarded by Col: Mercer & subsequent letters how the business stands, on which you touch, with this govt. Lord Mulgrave has given no answer to my letters, nor have I heard anything of late from him, or indeed since the short one to that notifying my intention to sail to the UStates by permission of the President. It is impossible for him to justify the conduct of his govt., and therefore he may possibly conclude that more is gained by silence, than by a weak defence. The pamphlet sent you was I think written by a person who saw my note. It undoubtedly shews what the govt. wod. do if it did not dread the consequences with us & the northern powers. It will give me great pleasure to recieve yr. veiw of the subject. The decision of Ld. Mansfield was intirely unknown to me. The correspondence of Ld. Hawkesbury with Mr. King was communicated to me by Mr. S. Williams, and is relied on in my note, as you have seen. That correspondence is interesting in many views. You will observe that it bears date abt. 3. months before the Russian treaty, and is in precise sentiment with that treaty as amended, especially; there can be no doubt that it was entered into on the part of this govt., with a view to subserve its interest with the northern powers. However having written fully on this point to the President it is not necessary to add any thing here. I had sent you by anticipation what I could collect wh. might be supposed to have any reference to the question depending with this govt. In making the question, that is denying the right, it may perhaps be best to take at the present time the most moderate ground. By so doing this govt. wod. be deprived of any pretext for other measure⟨s,⟩; & the attention of France, (an object important in respect to Spain) & what is still more likely to be felt here that of the northern powers wod. be drawn to the object. That seems to me to be all that is necessary in the present stage. How far it may be proper to submit to the Congress, so as that it may become publick, my letters or any of them, to Lord Mulgrave, in case I am to have any future agency in the business, you will decide. Mrs. monroe & my daughter desire their best regards to Mrs. Madison, whose indisposition we very much regret; tho’ hope she was recovered so as to accompany you to washington. My daughter has been much indisposed lately, & her mothers health in a delicate state, on which acct. by advice of the phisician we intend going soon to Cheltenham, a days ride from London. I shall be here when necessary of wh. Mr. Purviance will give me due notice. I am Dear Sir sincerely your friend & servt
          
            Jas. Monroe
          
        